UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-2700 El Paso Natural Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-0608280 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer£Accelerated filer£Non-accelerated filerRSmaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $1 per share. Shares outstanding on November 6, 2009: ELPASO NATURAL GAS COMPANY MEETS THE CONDITIONS OF GENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILING THIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. EL PASO NATURAL GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4T. Controls and Procedures 13 PART II— Other Information Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. Submission of Matters to a Vote of Security Holders * Item5. Other Information 14 Item6. Exhibits 15 Signatures 16 * We have not included a response to this item in this document since no response is required pursuant to thereduced disclosure format permitted by General InstructionH to Form10-Q. Below is a list of terms that are common to our industry and used throughout this document: /d per day MDth thousand dekatherms BBtu billion British thermal units Tonne metric ton When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, “ours” or “EPNG”, we are describing El Paso Natural Gas Company and/or our subsidiaries. i Table of Contents PART I—FINANCIAL INFORMATION Item1.Financial Statements EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Inmillions) (Unaudited) Quarter Ended September30, Nine Months Ended September30, 2009 2008 2009 2008 Operating revenues $ 145 $ 145 $ 446 $ 438 Operating expenses Operation and maintenance 51 58 147 162 Depreciation and amortization 21 19 63 60 Taxes, other than income taxes 7 7 22 21 79 84 232 243 Operating income 66 61 214 195 Other income, net 1 2 2 5 Interest and debt expense (23 ) (23 ) (69 ) (68 ) Affiliated interest income, net 4 10 14 36 Income before income taxes 48 50 161 168 Income taxes 18 19 61 64 Net income $ 30 $ 31 $ 100 $ 104 See accompanying notes. 1 Table of Contents EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except for share amounts) (Unaudited) September30, 2009 December31, 2008 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer, net of allowance of $2 in 2009 and 2008 62 66 Affiliates 107 6 Other 2 6 Materials and supplies 45 43 Deferred income taxes 28 12 Other 13 23 Total current assets 257 156 Property, plant and equipment, at cost 3,860 3,804 Less accumulated depreciation and amortization 1,391 1,365 Total property, plant and equipment, net 2,469 2,439 Other assets Notes receivable from affiliate 1,112 986 Other 101 103 1,213 1,089 Total assets $ 3,939 $ 3,684 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable Trade $ 63 $ 48 Affiliates 24 21 Other 13 18 Current maturities of long-term debt 54 — Taxes payable 161 79 Accrued interest 29 20 Accrued liabilities 63 9 Other 55 64 Total current liabilities 462 259 Long-term debt, less current maturities 1,113 1,166 Other liabilities Deferred income taxes 405 389 Other 61 72 466 461 Commitments and contingencies (Note 3) Stockholder’s equity Common stock, par value $1per share; 1,000shares authorized, issued and outstanding — — Additional paid-in capital 1,268 1,268 Retained earnings 630 530 Total stockholder’s equity 1,898 1,798 Total liabilities and stockholder’s equity $ 3,939 $ 3,684 See accompanying notes. 2 Table of Contents EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Inmillions) (Unaudited) Nine Months Ended September30, 2009 2008 Cash flows from operating activities Net income $ 100 $ 104 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 63 60 Deferred income taxes — 24 Other non-cash income items (1 ) 16 Asset and liability changes 143 31 Net cash provided by operating activities 305 235 Cash flows from investing activities Additions to property, plant and equipment (91 ) (133 ) Net change in note receivable from affiliate (225 ) 44 Proceeds from disposal of property 14 — Other (3 ) 4 Net cash used in investing activities (305 ) (85 ) Cash flows from financing activities Dividend paid to parent — (150 ) Net cash used in financing activities — (150 ) Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 Table of Contents EL PASO NATURAL GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We are an indirect wholly owned subsidiary of ElPaso Corporation (ElPaso). We prepared this Quarterly Report on Form10-Q under the rules and regulations of the UnitedStatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2008 Annual Report on Form10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of September 30, 2009, and for the quarters and nine months ended September 30,2009 and 2008, are unaudited. We derived the condensed consolidated balance sheet as of December31,2008, from the audited balance sheet filed in our 2008 Annual Report on Form10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. We have evaluated subsequent events through the time of filing on November 6, 2009, the date of issuance of our financial statements.Due to the seasonal nature of our business, information for interim periods may not be indicative of our operating results for the entire year. Significant Accounting Policies The information below provides an update of our significant accounting policies and accounting pronouncements as discussed in our 2008 Annual Report on Form 10-K. Fair Value Measurements. On January 1, 2009, we adopted new accounting and reporting standards related to our non-financial assets and liabilities that are measured at fair value on a non-recurring basis, which primarily relates to any impairment of long-lived assets or investments. During the nine months ended September 30, 2009, there were no fair value measurements recorded on a non-recurring basis. Business Combinations and Noncontrolling Interests. On January 1, 2009, we adopted accounting standard updates that clarify how to account for and report acquisitions of businesses and transactions involving noncontrolling interests. These updates require that all acquired assets, liabilities, noncontrolling interests and certain contingencies be measured at fair value, and certain other acquisition-related costs be expensed rather than capitalized. Additionally, all transactions with noncontrolling interest holders after adoption, including the issuance and repurchase of noncontrolling interests, should be accounted for as equity transactions unless a change in control of the subsidiary occurs. The adoption of these accounting standard updates did not have an impact on our financial statements.Application of these updates impacts transactions that are entered into after December 31, 2008. 4 Table of Contents 2.
